                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         DARRYL A. SCOTT, JR.,
                                   7                                                        Case No. 19-cv-04292-HSG
                                                         Plaintiff,
                                   8
                                                   v.                                       CONDITIONAL ORDER OF
                                   9                                                        DISMISSAL AS TO DEFENDANT
                                         I.C. SYSTEM, INC., et al.,                         EXPERIAN
                                  10
                                                         Defendants.                        Re: Dkt. No. 49
                                  11

                                  12
Northern District of California
 United States District Court




                                                The Court having been advised that Plaintiff Darryl A. Scott, Jr. and Defendant Experian
                                  13

                                  14   Information Solutions, Inc. have agreed to a settlement of this case,

                                  15            IT IS HEREBY ORDERED that this case be dismissed with prejudice as to Defendant

                                  16   Experian; provided, however, that if either Plaintiff or Defendant Experian hereto shall certify to
                                  17
                                       this Court, with proof of service of a copy thereon on opposing counsel, within 45 days from the
                                  18
                                       date hereof, that the agreed consideration for said settlement has not been delivered over, the
                                  19
                                       foregoing Order shall stand vacated and this case shall forthwith be restored to the calendar to be
                                  20
                                       set for trial.
                                  21

                                  22   Dated: 11/15/2019
                                  23

                                  24                                                                ________________________
                                  25                                                                HAYWOOD S. GILLIAM, JR.
                                                                                                    United States District Judge
                                  26
                                  27

                                  28
